Broyles, O. J.
1. “It is a constitutional right of a defendant in a criminal case to have the benefit of counsel (Civil Code, § 6361) ; but he can waive this right. If the record shows that the accused did not have counsel, it is not cause for a new trial, unless it further appears that the right to have counsel was denied him.” Gatlin v. State, 17 Ga. App. 406 (87 S. E. 151). It does irot appear from the record in this case that the accused was denied his constitutional right to have counsel. The case of Cook v. State, 48 Ga. App. 224 (172 S. E. 471), cited by counsel for the plaintiff in error, is distinguished by its particular facts from the Gatlin ease, supra, and the instant case.
*93Decided November 2, 1934.
2. The court sufficiently instructed the jury upon the law of circumstantial evidence.
3. The verdict was authorized by the evidence.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.

Willis Smith, for plaintiff in error.
Emmett Smith, solicitor, contra.